SENTENCIA
San Juan, Puerto Rico, a 21 de enero de 1966
Carmelo Soto Quintana fue acusado y mediante juicio por jurado fue convicto del delito de violación. En 24 de agosto de 1964 fue sentenciado por el Tribunal Superior, Sala de Maya-güez, a una pena de dos años de presidio.
En apelación apunta que se le negó asistencia de abogado durante la investigación del fiscal. De acuerdo con el récord, el ministerio público ofreció como prueba de refutación {rebuttal) una declaración del apelante admitiendo que tuvo contacto carnal con la perjudicada de 16 años, pero indicando que se realizó a invitación y con su consentimiento. Dicha declaración fue admitida sin objeción ya que la teoría de la defensa consistió precisamente en que el apelante tuvo con-tacto carnal con la perjudicada con el consentimiento de ella, y además, bajo una reacción esquizofrénica paranoica que lo incapacitó para conocer las consecuencias de los hechos. La defensa presentó prueba pericial en apoyo de la alegada inca-pacidad mental del apelante. El fiscal procedió entonces a presentar la declaración y luego de admitida ésta, testificó un perito médico que las contestaciones del apelante conte-nidas en la referida declaración son las de una persona com-pletamente cuerda.
*28De la declaración en cuestión aparece que el fiscal advir-tió al apelante de su derecho de no declarar y de su derecho “a que esté presente, en este momento, en la tramitación de esta declaración, un abogado . . . Se le preguntó si renunciaba a que estuviera presente un abogado en ese mo-mento a lo que contestó el apelante que “Si yo pudiera hablar con el Lie. Felipe Marchand”. No aparece de la declaración si el referido abogado fue llamado a asistir al apelante durante la declaración ni circunstancia otra alguna que justi-ficase continuar la declaración en ausencia del mismo.
Como la declaración era al efecto de que el apelante había realizado el acto carnal con la perjudicada a invitación y con el consentimiento de ésta lo cual era uno de los funda-mentos en que se apoyaba su defensa, la admisión de la decla-ración no le perjudicó aun cuando sirvió de base para el tes-timonio del perito médico del ministerio fiscal. La declara-ción en cuestión no se ofreció en calidad de una confesión pues claramente no la constituía. Sólo sirvió de base para impugnar la prueba de locura aducida por el apelante. A esos efectos era admisible. Walder v. U.S., 347 U.S. 62 (1954); U.S. v. Curry, 34 U.S.L. Week (U.S. Dec. 2, 1965). Por lo tanto no es de aplicación la doctrina que establecimos en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965).
En tal virtud se confirma la sentencia dictada en este caso por el Tribunal Superior, Sala de Mayagüez, en 24 de agosto de 1964.
Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente, quien al igual que el Juez Asociado Señor Hernández Matos no intervino.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios Secretario Interino